DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 08/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 includes the limitation: a pivotable lever which extends transversely to the movement direction of the valve element and preferably extends outwards through a wall of the receiving space and/or of a valve insert--. The term “preferably” is somewhat ambiguous and should be deleted to avoid confusion. It has been deleted in all other claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-14, 18-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the suction side" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 mentions “a suction side of the impeller” in line 4. It is unclear if this is the same suction side of the impeller mentioned in claim 1. For examination purposes, this limitation will be interpreted as: “the suction side of the impeller” for clarity. 
Claim 19 discloses the limitations: “wherein one of the openings forms the second suction connection piece or is connected to the second suction connection piece, wherein a valve insert which is connected to the second suction connection piece extends outwards out of the opening.” Firstly, it is unclear how an opening by itself can forms the second suction connection piece. Secondly, it is unclear whether the valve insert extends out of the opening that forms the second suction connection piece or if it extends out of the other opening. Thirdly, it is unclear whether “one of the openings” is related to the first or second opening mentioned in claim 18 or if it is related to some other opening of a plurality of openings. 
In claim 20, it is unclear whether “one of the openings” is related to the first or second opening mentioned in claim 18 or if it is related to some other opening of a plurality of openings.
Claims 2, 5-14, 18-20 and 22 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Fellenberg (herein Fellenberg) (US 3,582,229).Regarding Claim 1:In Figures 1-3, Fellenberg discloses centrifugal pump assembly (assembly comprising pump 62, see Figure 1, described as a centrifugal pump in column 2, lines 4-5) comprising: an electrical drive motor (variable speed motor mentioned in column 3, line 9 which is known to be an electrical motor); at least one impeller (61) which is rotatingly driven by the electric motor; a pump casing (valve housing 1 comprises pump housing portion 60 that receives the impeller), wherein the at least one impeller (61) is arranged in the pump casing (as seen in Figure 1), a first suction channel (channel depicted by flow direction arrows 71, henceforth referred to as 71) is formed in the pump casing (see Figure 1), said first suction channel (71) forming a first flow path (depicted as 71) from a first suction connection piece (3) to a suction side (63) of the impeller (as seen in Figure 2), and the pump casing (1) comprises a receiving space (mixing chamber 13) which intersects the first suction channel (as seen in Figure 2) and which receiving space (13) is connected to a second suction connection piece (5) and which receiving space has an interior (as seen in Figure 1); at least one movable valve element (22) arranged in the interior of the receiving space (as seen in Figure 1); an actuator (24, 38), said valve element (22) being connected to the actuator (via spindle 22) and being configured such that a cross-sectional ratio between the first flow path which extends from the first suction connection piece, and a second flow path (second flow path depicted by slow direction arrows 72) which extends from the second suction connection piece (see Figure 1), is changed by way of a movement of the valve element (as explained in column 2, the valve element 22 can be moved to adjust the ratio between the hot water flow path 71 and the cold water flow path 72. Specifically as mentioned in column 2, lines 68-70: “Thus, if the flow through such a valve arrangement or the mixing ratio between hot water and cold water is to be varied, it will be necessary to adjust the valve body 22 with respect to the two valve seats 9 and 11.”).Regarding Claim 2:In Figures 1-3, Fellenberg discloses centrifugal pump assembly wherein the actuator comprises a hydraulic actuator (as mentioned in column 2, lines 38-39: different pressures prevail in the two chambers 68 and 69 on the two sides of the diaphragm 38. This is hydraulic pressure that moves diaphragm 38 as evident from column 2, lines 12-18, thereby indicating that this is a hydraulic actuator). Regarding Claim 5:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein the first (71) and the second flow path (72) run out into the receiving space (71 and 72 run into 13 as seen in Figure 2) and a section (section comprising the 2nd flow direction arrow 71 from the left in Figure 2) of the first suction channel (71) forms a flow path from the receiving space to the suction side (63) of the at least one impeller (as seen in Figure 2, a section of the first suction channel 71 clearly leads from the receiving space 13 to the suction side 63 of the impeller).Regarding Claim 7:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein the receiving space (13) comprises a tubular basic shape (as seen in Figure 1 with a longitudinal axis (axis depicted as II-II in Figure 1) that extends transversely and to a plane, in which a rotation axis of the drive motor is situated (the drive motor rotation axis would be along the plane depicted in Figure 2. As Figure 1 is a depiction of a plane along line I-I in Figure 2, the two depictions are transverse to each other and so the longitudinal axis II-II would be transverse to the motor axis plane).Regarding Claim 8:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein: the first suction connection piece (3) and a delivery connection piece (7) which is formed on the pump casing (1) are directed opposite one another in a direction of a common installation axis (as seen in Figure 1, the common installation axis may be depicted by line II-II and 3 and 7 are opposite one another along this line as also visible in Figure 2); the receiving space has a tubular basic shape (as seen in Figure 1-2); and a longitudinal axis (axis colinear with spindle 24) of the receiving space extends transversely to a plane, in which this installation axis is situated (as seen in Figure 1, the longitudinal axis colinear with the spindle 24 would be perpendicular (transverse) to the installation axis II-II).Regarding Claim 9:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein: a valve insert (insert forming valve seats 9 and 11) is inserted into the receiving space (as seen in Figure 1); and in an inside of the valve insert the at least one valve element is movably guided (the valve insert comprises seats 9 and 11 which guide the at least one valve element 22 along the insides of the seats).Regarding Claim 10:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein a valve insert (26) is inserted into the receiving space (see Figure 1), said valve insert (26) interrupting the first suction channel (as seen in Figure 1, the flow channel 71 is at least partially blocked by the valve insert 26) such that a first section (section upstream of valve insert 26) of the first suction channel forms the first flow path and a second section (section downstream of the valve insert 26) of the first suction channel forms a flow path from the receiving space to the suction side of the impeller (as seen in Figures 1-2, the flow path 71 may be divided into arbitrary sections that match the claimed limitations).Regarding Claim 11:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein the at least one valve element (22) is movable in a direction of a longitudinal axis (axis colinear with spindle 24) of the receiving space (as seen in Figure 1, the valve element 22 moves between seats 9 and 11 which is along the direction of the longitudinal axis).Regarding Claim 12:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein the first and/or the second flow path end in a valve seat (each of the first or second flow paths 71 or 72 end in respective valve seats 9 or 11 such that when the valve element 22 is in said respective valve seats, the flow path 71 or 72 ends at this valve closure), with which the at least one valve element can be brought into bearing contact (as depicted in Figure 1, the valve element 22 is in bearing contact with valve seat 11).Regarding Claim 13:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein: the first flow path (71) runs out into a first valve seat (9); the second flow path (72) runs out into a second valve seat (11), and a flow path branches to a suction side (63) of the impeller between the valve seats (as seen in Figure 1); the at least one valve element (22) comprises two valve surfaces which face the valve seats (as seen in Figure 1) and which are arranged such that given a movement of the valve element one valve surface distances itself from the one of the valve seats and simultaneously the other valve surface approaches the other valve seat (as seen in Figure 1 and in column 2, lines 68-70).Regarding Claim 14:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein the valve seats (9 and 11) face one another and the at least one valve element (22) is situated between the valve seats (as seen in Figure 1).Regarding Claim 18:In Figures 1-3, Fellenberg discloses centrifugal pump assembly, wherein the receiving space (13) comprises a first opening (11) at a first axial end and a second opening (9) at an opposite second axial end (see Figure 1).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 discloses a pivotable lever that is an actuation element of the valve element. Fellenberg makes no mention of such a pivotable lever and adding such a lever would be unnecessary and would cause Fellenberg’s current actuation system to malfunction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehmann (US 6,257,177) discloses a multi-inlet centrifugal pump controlled by a rotary valve.Klippert (US 2016/0258340) discloses a multi-inlet centrifugal pump 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746